TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-07-00278-CR



                                 Gerald John Conger, Appellant

                                                 v.

                                  The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
      NO. D-1-DC-06-204445, HONORABLE CHARLES F. BAIRD, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The State charged appellant, Gerald John Conger, with felony driving

while intoxicated (DWI). See Tex. Penal Code Ann. § 49.04(a) (West 2003), § 49.09(b)(2)

(West Supp. 2007). Conger pleaded not guilty to the offense, stipulated to the prior convictions, and

waived a jury trial. After hearing the evidence and testimony, the trial judge found Conger guilty

of second-degree felony DWI and sentenced him to three years’ imprisonment. In his sole point of

error, Conger argues that the evidence is factually insufficient to support his conviction.

               A DVD recording of appellant performing the standard field sobriety tests was taken

and introduced into evidence during trial. The DVD recording, State’s exhibit number 1, was not

included in the appellate record. We have been in contact with the district court clerk and the court

reporter and neither one claims to have custody of the recording.
               We must therefore abate these proceedings and remand this cause to the district court

for a determination of the location of the DVD recording exhibit. In the event that the DVD

recording cannot be located, the district court shall determine whether the exhibit can be replaced

by agreement of the parties, or with a copy determined by the district court to accurately duplicate

with reasonable certainty the original exhibit. See Tex. R. App. P. 34.6(f). The district court shall

make findings of fact and submit its findings, the record of any hearing held, and the DVD recording

or any agreed duplicate, to this court no later than 30 days from the date of this opinion.



                                              _____________________________________________

                                              Diane M. Henson, Justice

Before Justices Patterson, Puryear and Henson

Abated

Filed: June 11, 2008

Do Not Publish




                                                  2